Citation Nr: 0529271	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for acne of the face 
and scalp, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than October 19, 
1998, for the assignment of a 30 percent rating for acne of 
the face and scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  By a September 2001 rating decision, the RO 
assigned an increased rating of 30 percent for the veteran's 
service-connected acne with cysts of the face and scalp, 
effective January 16, 2001.  The veteran appealed, contending 
that both a higher rating and an earlier effective date for 
the increased rating was warranted.  Thereafter, an April 
2002 rating decision revised the effective date as October 
19, 1998, the date of receipt of the veteran's claim for an 
increased rating.  However, the veteran has continued to 
express disagreement with the effective date.  By a July 2002 
rating decision, the RO denied the veteran's claim of service 
connection for PTSD.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2003, a transcript 
of which is of record.

This case was previously before the Board in August 2003, at 
which time the Board noted, in part, that the issue of 
service connection for a non-PTSD psychiatric disorder was 
inextricably intertwined with the claim of service connection 
for PTSD, and that both must be addressed to fully resolve 
the appeal.  Further, the Board remanded the issues on appeal 
for additional development to include, but not limited to, 
obtaining any relevant medical records regarding the 
veteran's skin disorder from October 20, 1997, to October 19, 
1998; providing him with written notification of the revised 
rating criteria for evaluating skin disorder; and to accord 
the veteran a VA psychiatric examination for the purpose of 
ascertaining the nature and etiology of any psychiatric 
disorder shown to exist.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and that a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has an acquired psychiatric 
disorder that is causally related to active service or a 
service connected disability.

4.  The competent medical evidence does not reflect that the 
veteran's service-connected skin disorder is manifested by 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement; visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, or four 
or more characteristics of disfigurement; eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant; nor 
does it cover 40 percent of the entire body or more than 40 
percent of exposed areas, affected, nor has it resulted in 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

5.  A January 1998 rating decision confirmed and continued 
the then 10 percent rating for the veteran's service-
connected skin disorder, and the veteran did not appeal.

6.  Following the January 1998 rating decision, the next 
written communication submitted by or on behalf of the 
veteran in which he indicated he was seeking an increased 
rating for his service-connected skin disorder was received 
October 19, 1998.

7.  No competent medical evidence is of record for the one 
year period prior to October 19, 1998 (i.e., October 20, 
1997, to October 19, 1998), which reflects that the veteran 
met or nearly approximated the criteria for a rating in 
excess of 10 percent.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service and is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2005).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected acne of the face and scalp are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 
7800, 7806, and 7828 (2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806 (2002).

3.  The criteria for an effective date earlier than October 
19, 1998, for the assignment of a 30 percent rating for acne 
of the face and scalp are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2005); VAOPGCPREC 8-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

The record reflects that the veteran's representative, in a 
September 2005 statement, asserted that VA failed to apply 
the VCAA to this claim, and described various purported 
examples of this failure.  For example, the representative 
asserted that the RO failed to notify the claimant of the 
specific information he would need to substantiate his 
claims.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board notes that the veteran initiated his increased 
rating claim prior to the November 9, 2000, enactment of the 
VCAA.  However, the record reflects that the RO sent 
correspondence to the veteran dated in January 2000 which 
specifically referred to his claim for an increased 
evaluation for his acne with cysts of scalp and face, 
indicated that they would schedule a VA examination if 
appropriate, and obtain any medical records from VA Medical 
Centers.  Further, similar correspondence was sent to the 
veteran in July 2001, which also indicated that he could 
submit additional medical records which he would like the RO 
to review which had not yet been provided, that the RO would 
request any relevant medical records he identified, and 
specifically addressed the requirements for a grant of 
service connection.  As both the January 2000 and July 2001 
correspondence were sent prior to the September 2001 rating 
decision that is the subject of the appeal for an increased 
rating, it does appear that the RO complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra, on this issue.  The RO sent similar 
correspondence to the veteran in October 2001 which referred 
to his claim of service connection for PTSD, and was clearly 
before the July 2002 rating decision on that issue.  In 
addition to the information contained in the prior 
correspondence, the October 2001 correspondence requested 
that he provide information regarding the stressor(s) which 
purportedly this disability.

The Board also notes that VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
with the veteran's earlier effective date claim - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

The Board further notes that correspondence was sent to the 
veteran by the Appeals Management Center (AMC) in February 
2004 which specifically noted the issues on appeal, 
summarized the requirements for both an increased evaluation 
and a grant of service connection, requested that he provide 
any evidence or information he may have pertaining to his 
claim, and indicated that they would try to obtain any 
relevant evidence he identified.  Moreover, the veteran has 
been provided with a copy of the appealed rating decisions, 
the respective Statements of the Case (SOCs) in April and 
September 2002, and a Supplemental Statement of the Case 
(SSOC) in May 2005, which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, 
as well as the revised criteria for evaluating the veteran's 
service-connected skin disorder.  In addition, the Board 
notes that the veteran's representative displayed familiarity 
with the provisions of the VCAA in the September 2005 
statement.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the January 2003 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that is not of record.  Further, he has 
been accorded several examinations in conjunction with this 
case, the most recent being a psychiatric examination in 
February 2005 and a skin examination in May 2005.  Although 
the representative asserted in the September 2005 statement 
that VA failed to provide an adequate opinion on his PTSD and 
acne claims, particularly the February 2005 VA psychiatric 
examination, for the reasons detailed below the Board finds 
that these examinations are sufficient for a full and fair 
adjudication of the veteran's claims.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Psychiatric Disorder

Background.  The veteran has contended in various statements, 
as well as his January 2003 hearing, that he developed PTSD 
due to harassment he experienced while on active duty.  For 
example, he asserted that he was harassed due to his in-
service skin problems, and provided examples thereof.

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  
Further, his psychiatric condition was clinically evaluated 
as normal on his July 1976 discharge examination.  Although 
it does not appear that he completed a Report of Medical 
History concurrent with this examination, he did complete one 
in April 1976 at which time he checked the boxes to indicate 
he did not have depression or excessive worry, nor nervous 
trouble of any sort.

The record contains various post-service medical records 
which cover a period from 1976 to 2005.  Among other things, 
these records reflect that no psychiatric disorder was noted 
on a March 1977 VA medical examination.  The first competent 
medical evidence appears to be private medical records dated 
in March 1994 which noted that the veteran was referred for 
evaluation for depression by the U.S. Coast Guard, for whom 
the record indicates he was a civilian employee.  At that 
time, he did not admit to having any previous or current 
psychological difficulties or problems, described a somewhat 
difficulty early childhood, but apparently did well in high 
school, went to the military for 3 years, and subsequently 
worked in a variety of civil service positions.  He also 
reported, in part, that for the past two and a half years he 
felt there had been conflicts between himself and his 
supervisors.  Moreover, it was noted that information from 
the Coast Guard suggested that he had recently behaved 
inappropriately at work, and provided examples thereof.  
Diagnostic impressions following examination were adjustment 
reaction of adult life-reaction to conflict of the work 
environment, and consider the possibility of a major 
depressive disorder, single episode.

Subsequent records from October 1994 reflect diagnostic 
impressions of adjustment disorder with depressed mood; rule 
out major depression, single episode, mild; and paranoid 
personality disorder.

A September 1996 statement from the veteran's psychotherapist 
noted, in part, that the veteran had been seen for 
intermittent therapeutic interventions for the past few 
years, and that he appeared to have suffered, and continued 
to suffer from extreme stress, feelings of hopelessness and 
feelings of victimization by supervisors and co-workers.

Also on file is a July 2001 private medical statement from 
R.N., PhD, a certified Clinical Marriage and Family 
Therapist/Psychotherapist, who noted that his initial 
treatment of the veteran was in June 1998; that the veteran's 
current symptoms included intrusive memories of traumatic 
event; and diagnosed PTSD, as well as adjustment disorder 
with mixed anxiety and depressed mood.  Psychosocial 
stressors were "Racial, Ethnic Physical Harassment/bullied 
and made fun of the 'Joke' of the work environment."  
Further, it was opined that the veteran continued to suffer 
from an anxiety and panic reaction; that the reaction was due 
to the harassment and bullying he received for his weight, 
his race, his ethnicity, and his dullness of personality.  
The harassment and bullying first took place while the 
veteran was in the military and then reoccurred while he was 
in civil service.  In both incidents the veteran was placed 
in positions that were "no win" for him.  The present 
reaction was a PTSD reaction triggered by the veteran's 
inability to secure steady employment.

In accord with the Board's remand directives, the veteran 
underwent a VA psychiatric examination in February 2005.  The 
examiner was a clinical psychologist, who noted that he had 
reviewed the veteran's VA medical records as well as his 
complete claims file.  In addition, the examiner noted that 
during the interview the veteran was extremely difficult to 
keep on track, very tangential in communication and thought, 
spoke in frequent loose association, and had great difficulty 
answering questions especially related to the symptoms that 
he was now experiencing.  He did report dreams of what he 
believed to have been harassment in the military.  Despite 
questioning, he did not provide any information concerning 
life prior to military service, and was very vague and a poor 
historian concerning his work history.  With respect to 
stressors, he discussed harassment that he believed to have 
occurred while he was in the military and while he was 
working for the Coast Guard.  He provided no other 
information concerning traumatic stress exposure other than 
this information, which the examiner stated had been 
discussed in Board appeals within his claims file.

The examiner concluded, in regard to the diagnosis of PTSD, 
that the veteran's reporting did not involve the risk of 
death and/or injury to himself or to others, so, therefore, 
he did not qualify for a diagnosis of PTSD.  Following mental 
status examination, the examiner diagnosed schizoaffective 
disorder.  Psychosocial and environmental problems were 
identified as unemployment, chronic mental illness, and 
primary support group dysfunction.  As to whether the 
schizoaffective disorder was related to the veteran's 
military service, the examiner opined that it was definitely 
not the result of the service-connected skin disorder.  
However, the examiner stated that the time of onset of the 
schizoaffective disorder was almost impossible to determine 
as the veteran provided extremely vague and tangential 
information in the interview today.  Thus, it was impossible 
with the information provided to determine whether the 
veteran experienced symptoms of schizoaffective disorder 
prior to his military service.  Also, there was no mention in 
the claims file of psychiatric issues until much more 
recently, and it was noted that his early claims for service 
connection all involved skin related issues and not 
psychiatric issues.  Overall, the examiner stated that his 
opinion was that he was unable to determine based upon the 
interview that day as well as the information in the 
veteran's claims file as to the onset of schizoaffective 
disorder.

In the September 2005 statement, the veteran's representative 
asserted that the February 2005 VA examination appeared to be 
inadequate as the examiner did not indicate whether he was 
qualified to conduct a PTSD exam per the Clinician's Guide, 
and that he appeared to have used a definition that was 
narrower than that found in DSM-IV for his diagnosis.  
Moreover, it was asserted that neither the examiner nor the 
RO discussed the positive medical findings of PTSD, e.g., the 
finding of PTSD by R.N.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Initially, the Board finds that the preponderance of the 
competent medical evidence is against a finding that the 
veteran currently has PTSD.  Although he was diagnosed with 
PTSD by R.N. in the July 2001 statement, the more recent 
February 2005 VA psychiatric examination concluded that he 
did not have PTSD as his purported stressors did not involve 
the risk of death and/or injury to himself or to others.  
Despite the representative's contentions in the September 
2005 statement, this finding corresponds to the criteria for 
a diagnosis of PTSD in the DSM-IV, as noted by the Court in 
Cohen, supra.  Specifically, the requirement that the 
traumatic event was one in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others."  10 
Vet. App. at 141.  While the VA examiner did not explicitly 
quote the exact language from the DSM-IV, his statement is an 
accurate description of this requirement.  Further, the fact 
that he did not refer to the other criteria for a diagnosis 
of PTSD in the DSM-IV appears to be irrelevant, as it does 
not change the fact that he did not satisfy one of the 
necessary requirements for a sufficient stressor.  Thus, the 
record does not support the representative's contention that 
the VA examiner used a definition that was narrower than that 
found in DSM-IV for his diagnosis.  

Regarding the issue of service connection for an acquired 
psychiatric disorder other than PTSD, the Board notes that 
there does not appear to be any competent medical evidence of 
any psychiatric problems either during service or for many 
years thereafter.  Specifically, his service medical records 
contain no findings indicative of a psychiatric disorder, his 
psychiatric condition was clinically evaluated as normal on 
his discharge examination, there was no indication of a 
psychiatric disorder on the March 1977 VA medical 
examination, and the first competent medical evidence of a 
psychiatric disorder appears to have been in March 1994 
almost 18 years after his separation from service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board further notes that the medical evidence essentially 
relates the development of his current psychiatric disorder 
to the purported harassment he experienced while a civilian 
employee with the Coast Guard.  Although R.N. asserted in the 
July 2001 statement that the harassment and bullying first 
took place while the veteran was in the military, he also 
stated that it reoccurred while he was in civil service, and 
that the present reaction was a PTSD reaction triggered by 
the veteran's inability to secure steady employment.  Thus, 
even R. N. essentially found that the psychiatric disorder 
was due to current work-related problems.  Further, there is 
no indication that R.N. reviewed the evidence contained in 
the claims file, which reflect no treatment for psychiatric 
problems until many years after service.

The findings of the February 2005 VA psychiatric examiner are 
also against the veteran's claim.  First, the examiner 
definitively opined that the current psychiatric disorder was 
not secondary to the service-connected skin disorder.  See 
38 C.F.R. § 3.310(a).  Although he did not provide a 
definitive opinion as to whether the current disability was 
otherwise related to active service, the examiner did note 
that there was no mention in the claims file of psychiatric 
issues until much more recently, and that veteran's early 
claims for service connection all involved skin related 
issues and not psychiatric issues.  Moreover, the examiner 
indicated that he could not provide an opinion as to the 
onset of the veteran's current psychiatric disorder without 
resorting to speculation.  The examiner stated that his 
opinion was that he was unable to determine based upon the 
interview that day as well as the information in the 
veteran's claims file as to the onset of schizoaffective 
disorder.  An award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

In summary, there is no evidence of a psychiatric disorder 
until many years after service, and the competent medical 
evidence reflects that the current disability is due to 
problems he experienced while working as a civilian employee 
with the Coast Guard.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board acknowledges that the representative asserted that 
the February 2005 VA examiner did not indicate whether he was 
qualified to conduct a PTSD exam per the Clinician's Guide, 
and that neither the examiner nor the RO discussed the 
positive medical findings of PTSD, e.g., the finding of PTSD 
by R.N.  However, the examination report identified the 
examiner as a clinical psychologist, which indicates he does 
have the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Thus, his findings and opinions constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).  Further, while it does 
not appear he specifically noted the July 2001 statement from 
R.N., the examiner did state that he had reviewed the entire 
claims file which would have included this statement.  There 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board concludes 
that the July 2001 statement from R.N., as well as all other 
relevant evidence in the claims file, was reviewed and 
considered by the February 2005 VA examiner.  Moreover, no 
competent medical evidence has since been submitted which 
refutes the findings of the VA examiner.  Thus, the Board 
finds that an adequate examination was accorded to the 
veteran in this case.

The Board also notes that, contrary to the representative's 
assertion, the RO did note as well as discuss the July 2001 
statement from R.N. in both the July 2002 rating decision and 
the September 2002 SOC.  More importantly, the Board has also 
considered this evidence, and, for the reasons detailed 
above, concluded that that the preponderance of the evidence 
is against the claim and it must be denied.

II.  Skin Disorder

Background.  Service connection was established for acne and 
cysts of the scalp by an April 1977 rating decision, which 
summarized the treatment the veteran had received for this 
condition as documented by the service medical records.  An 
initial rating of 10 percent was assigned, effective July 30, 
1976.  Thereafter, a January 1980 rating decision granted an 
increased rating of 30 percent, effective July 10, 1979, but 
a subsequent February 1981 rating reduced the evaluation back 
to 10 percent, effective June 1, 1981.  The veteran appealed 
to the Board, which concluded in a June 1982 decision that 
the schedular criteria for an evaluation in excess of 10 
percent for acne and cysts of the scalp and face had not been 
met.

The 10 percent rating for the veteran's service-connected 
skin disorder was subsequently confirmed and continued by 
rating decisions dated in August 1983, June 1984, May 1988, 
and January 1998.

By a statement received October 19, 1998, it was asserted 
that the veteran wished to file an informal claim for an 
increased rating on his service-connected skin condition.  He 
did not indicate that he disagreed with the January 1998 
rating decision or that he wanted appellate review of this 
decision.  Medical records have since been added to the file 
which cover a period from 1996 to 2005.

Although outpatient treatment records dated in December 1996 
note that the veteran was seeking medication for his acne, 
and records dated in August 1998 indicate he was seeking an 
evaluation of his skin disorder, the record on file for the 
period from October 20, 1997, to October 19, 1998, does not 
appear to contain any objective medical findings regarding 
the service-connected skin disorder.  In addition, the August 
1998 records indicated that he was not currently prescribed 
any outpatient medications.

The veteran underwent a VA skin examination in August 2001, 
at which it was noted that he did not know if he was taking 
any medication, nor did he know much about his past medical 
history.  It was noted that apparently some time in the past 
he had acne on his face and on his chest, as well as some 
areas of his groin, but did not recall when or how often this 
occurred or the names of any of his medications or the names 
of any of his doctors.

Examination of the veteran's skin showed erythematous 
papular, pustular lesions around his nose and mouth and the 
beard area.  He also had some cystic lesions over the top and 
back of his head.  There was an occasional scar on the 
anterior torso.  Further, the lesions were found to be 
approximately 2 to 3 mm in diameter, and were pustular or 
comedones.  There were some white and black comedones on his 
face around the nose and mouth.  In addition, the lesion on 
the top of his head was found to be more cystic, and would 
fit a diagnosis of cystic acne.  The examiner did not see any 
cystic acne changes in the veteran's groin or on his back, 
chest, or in his axillae.  Also, the examiner did not see any 
disfiguring scarring.  Diagnoses following examination were a 
cystic acne on the scalp, no fresh lesions noted; more active 
comedones on the face in the beard around the nose and mouth; 
and no skin lesions of significance on the torso, groin, or 
legs.

The veteran subsequently underwent a new VA skin examination 
in September 2001, at he complained of generalized itching 
with little red lumps all over his body since his military 
service.  He also reported that the lumps were intensely 
painful.  However, he apparently had no current treatment for 
the skin.  Regarding current symptomatology, he reported 
severe pruritus wherever the lesions occurred, and the 
examiner noted that he exhibited tiny 1 mm white scars on his 
hands and fingers which he reported were lesions.  Further, 
he exhibited one tiny red flat lesion on the right parietal 
area high up which he reported had been troubling.  In 
addition there was a scar allegedly from excision of such a 
lump on the high occiput, which was 1 cm long.  

Examination of the veteran revealed superficial red pimples 
with superficial ulceration clustered to either side of the 
alae nasae.  On the scalp, he showed the scar of one 
excision.  There was also one present on the right parietal 
area which was less than 5 mm and flat.  The examiner noted 
that there was ulceration and crusting as described.  
Further, the veteran showed similar red simples which had 
been scratched, so that they had been superficially ulcerated 
on the upper central back, as well as 2 scabbed 2 to 3 mm 
lesions on the right leg which he reported had been present 
for years and hurt.  Regarding associated systemic or nervous 
manifestations, it was noted that he was chronically itching.  
The examiner noted that biopsy and scraping did not seem 
indicated, and that no diagnostic and/or clinical tests were 
conducted.  Impression following examination were superficial 
cysts in the beard area and around the base of the nose and 
the upper back which did not appear to be acne, and for which 
the examiner recommended a dermatology consult be conducted 
in case this was a manifestation of some internal disease.

At the January 2003 hearing, it was noted that the veteran's 
skin disorder caused constant itching and scratching.  He 
also indicated that he had filed an earlier increased rating 
claim in December 1996, which was the basis for his earlier 
effective date claim.

The veteran underwent a new VA skin examination in May 2005, 
at which the examiner noted that the claims file had been 
reviewed and summarized relevant findings therein.  With 
respect to symptoms, the veteran reported intermittent 
pimples and cysts on his scalp and face, which sometimes 
hurt, and which sometimes burst and drain.  He also reported 
that they came and went, on average every 2 to 3 months over 
the last year, and could last a few weeks.  Further, he 
sometimes had some pimples on the back, but none currently.  
In addition, he had chronic itching of dorsum of the hands 
and fingers, with scarring.  This was always present, but 
fluctuated in intensity and he could not say how long he had 
had them.  In the past he had taken long courses of 
tetracycline and erythromycin, but none in the last 3 years 
and was not currently on any other medications.  There was no 
functional impairment.  There was scarring on the face, scalp 
and hands, and it was noted that he considered the facial 
scarring to be mildly disfiguring.

On examination, the veteran was found to have a superficial 
cystic lesion on the left parietal scalp, 0.5 cm in diameter.  
There was also 2 other areas on the scalp of slightly 
hypertrophic scarring, about 1 cm in diameter.  There were no 
active lesion on the face.  However, there was some slight 
atrophic scarring around the medial cheek and chins, which 
was consistent with previous acne.  In addition, the distal 
interphalangeal joint (DIP) and metacarpophalangeal joint 
(MCP) knuckles had separate process of whitish, lichenfied 
plaque.  The lesions were found to be superficial, as opposed 
to deep.  With respect to total body surface area, the 
scarring of the face/scalp was less than 1 percent, the cyst 
on the scalp was less than 1 percent, and the lesions on the 
knuckles were less than 1 percent.  In regard to percentage 
of exposed body surface area, the scarring on the face/scalp 
was approximately 5 percent, the cyst on the scalp was less 
than 1 percent, and the lesions on the knuckles were less 
than 1 percent.

Based on the foregoing, the examiner diagnosed acne scars on 
face and associated cyst on scalp, noting that this appeared 
to be the condition for which the veteran was granted 
service-connected disability.  The veteran also had lichen 
simplex chronicus of the knuckles.  There was no functional 
loss from either condition.

A.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the rating criteria for evaluating skin 
disorders were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The record reflects that in evaluating the service-connected 
disability, the RO has considered the criteria found at 
Diagnostic Codes 7800 and 7806.

Prior to August 30, 2002, Diagnostic Code 7800, which applies 
to disfiguring scars on the head, face or neck, assigned a 
zero percent (noncompensable) rating when the scars were 
slight.  A 10 percent rating was warranted for moderate, 
disfiguring scars.  A 30 percent rating was assigned for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Finally, a 50 
percent rating was warranted when there was a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement. 

The revised criteria for Diagnostic Code 7800, provides that 
a 10 percent rating is assigned for one characteristic of 
disfigurement.  A 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features or; 
with two or three characteristics of disfigurement.  A 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under Note (1) to the revised criteria, the 8 characteristics 
of disfigurement for purposes of evaluation under § 4.118, 
are: a scar 5 or more inches (13 or more cm.) in length; scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39-sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39-sq. cm.). 

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The Board also notes that the revised criteria for evaluating 
skin disabilities added a new Diagnostic Code 7828 for the 
evaluation of acne.  However, this Code does not provide for 
a rating in excess of 30 percent, and, as such, is not 
applicable to the veteran's current increased rating claim.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
acne of the face and scalp under any of the potentially 
applicable Diagnostic Codes.

With respect to the old version of Diagnostic Code 7800, the 
Board finds that the competent medical evidence does not 
reflect that the veteran's service-connected skin disorder is 
manifested by complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement.  The August 2001 VA skin examiner did not see 
any disfiguring scarring.  The September 2001 VA examination 
showed superficial red pimples with superficial ulceration.  
Similarly, the more recent May 2005 VA examiner found the 
lesions to be superficial as opposed to deep.  More over, 
there was only some slight atrophic scarring around the 
medial cheek and chins, which was consistent with previous 
acne, and the facial scarring was noted as being only mildly 
disfiguring.  All of these findings are against a rating in 
excess of 30 percent under the old version  of Diagnostic 
Code 7800.

In regard to the revised version of Diagnostic Code 7800, the 
Board notes that neither the August 2001, September 2001, nor 
May 2005 VA skin examinations showed visible or palpable 
tissue loss nor gross distortion or asymmetry of two features 
or paired sets of features.  Further, these examination 
reports do not reflect that the service-connected acne of the 
face and scalp has resulted in four or more characteristics 
of disfigurement; the competent medical evidence does not 
reflect that the service-connected skin disorder is 
manifested by a scar 5 or more inches (13 or more cm.) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39-
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39-sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); nor skin indurated and inflexible 
in an area exceeding six square inches (39-sq. cm.).  For 
example, the August 2001 VA examiner found the lesions to be 
approximately 2 to 3 mm in diameter.  The September 2001 VA 
examiner found one scar present on the right parietal area 
which was less than 5 mm and flat.  More over, the May 2005 
VA examiner found only a superficial cystic lesion on the 
left parietal scalp, 0.5 cm in diameter; 2 other areas on the 
scalp of slightly hypertrophic scarring, about 1 cm in 
diameter; no active lesion on the face; and only some slight 
atrophic scarring around the medial cheek and chins.  Thus, 
the veteran does not satisfy the criteria for an increased 
rating under the revised criteria either.

As already mentioned, the September 2001 VA examiner found 
the veteran's ulceration and crusting to be superficial, 
while the May 2005 VA examiner also found the lesions to be 
superficial as opposed to deep.  Thus, it has not resulted in 
eczema with ulceration or extensive exfoliation or crusting.  
Further, the only systemic or nervous manifestation 
identified was the September 2001 VA examiner's 
identification of constant itching.  However, constant 
itching corresponds to the criteria for the current rating of 
30 percent under the old version of Diagnostic Code 7806.  
Additionally, the competent medical evidence does not reflect 
that the service-connected acne of the face and scalp is 
exceptionally repugnant.  Consequently, the criteria for a 
rating in excess of 30 percent under the old version of 
Diagnostic Code 7806 are not met.

Finally, regarding the revised version of Diagnostic Code 
7806, the Board notes that the competent medical evidence is 
against a finding that the service-connected skin disorder 
covers 40 percent of the entire body or more than 40 percent 
of exposed areas, affected.  The May 2005 VA examiner found 
that, with respect to total body surface area, the scarring 
of the face/scalp was less than 1 percent and that the cyst 
on the scalp was less than 1 percent.  In regard to 
percentage of exposed body surface area, the scarring on the 
face/scalp was approximately 5 percent, and that the cyst on 
the scalp was less than 1 percent.  The medical evidence, 
including the findings of the May 2005 examiner, indicate 
that the skin disorder of the hands and knuckles are not part 
of the service-connected disability.  However, even if they 
were it would still not warrant a rating in excess of 30 
percent as it was found to cover less than 1 percent of both 
the total body surface area and percentage of exposed body 
surface area.  There is also no indication that the service-
connected disability has resulted in constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  The August 2001 VA examination noted that the 
veteran was not currently under treatment for his service-
connected skin disorder, while the May 2005 VA examination 
noted that while he had taken long courses of tetracyelnie 
and erythromycin in the past, he had had none in the last 3 
years and was not currently on any other medications.  
Consequently, he is not entitled to a rating in excess of 30 
percent under the revised version of Diagnostic Code 7806.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
acne of the face and scalp under any of the potentially 
applicable Diagnostic Codes.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


B.  Earlier Effective Date 

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of section 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(a), (c).

However, a communication received from a service 
organization, an attorney, or an agent may not be accepted as 
an informal claim if a power of attorney was not executed at 
the time the communication was written.  38 C.F.R. 
§ 3.155(b).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 19, 1998, for the assignment of a 30 percent rating 
for his service-connected skin disorder.

Initially, the Board notes that the January 1998 rating 
decision confirmed and continued the then 10 percent rating 
for the veteran's service-connected skin disorder.  Although 
his October 19, 1998, statement was clearly received less 
than one year from the date of the January 1998 decision, he 
did not express disagreement with this decision nor that he 
wanted appellate review of this decision.  In fact, it was 
specifically stated that he wanted to file an informal claim 
for an increased rating on his service-connected skin 
condition.  Thus, this statement does not constitute a valid 
Notice of Disagreement pursuant to 38 C.F.R. § 20.201, nor 
was any other document submitted during the one year period 
which would otherwise qualify as such.  See 38 C.F.R. 
§ 20.302.  Consequently, the January 1998 decision became 
final, and the Board may not readjudicate the claim on the 
same factual basis as this decision in the absence of clear 
and unmistakable error (CUE).  Inasmuch as the veteran has 
not alleged CUE regarding the January 1998 rating decision, 
the Board has no authority to consider that issue.

A thorough review of the record for the period between the 
January 1998 rating decision and the current October 19, 
1998, effective date does not show VA received any written 
communication by or on behalf of the veteran in which he 
indicated that he was seeking an increased rating for his 
service-connected skin disorder.  Thus, no valid increased 
rating claim was submitted during the period between the 
January 1998 rating decision and the current effective date 
of October 19, 1998.  See Rodriguez, supra.  

The Board further notes that while there are references to 
the veteran having a service-connected skin disorder in the 
medical records covering the one year period prior to the 
October 19, 1998, claim (i.e., October 20, 1997, to October 
19, 1998), these records contain no objective findings 
regarding the severity of this disability.  Thus, there is no 
competent medical evidence of record by which it is factually 
ascertainable that the severity of the veteran's service-
connected acne of the face and scalp met or nearly 
approximated the criteria for a rating in excess of the then 
10 percent evaluation.  Consequently, the effective date must 
be fixed in accord with the date of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  For the reasons stated above, the 
date of claim can be no earlier than the current effective 
date of October 19, 1998.  Thus, an earlier effective date 
would not be warranted.

For the reasons stated above, the Board concludes that there 
is no legal basis for an effective date earlier than October 
19, 1998, for the grant of a 30 percent schedular rating for 
the veteran's service-connected acne of the face and scalp.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to an acquired psychiatric disorder, to include 
PTSD, is denied.

Entitlement to an increased rating for acne of the face and 
scalp, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an effective date earlier than October 19, 
1998, for the assignment of a 30 percent rating for acne of 
the face and scalp, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


